DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 07/22/2022.
Claims 1-2, 10, 12-13, 21, 23-24 and 26 have been amended.
Claims 1-26 are currently pending and have been examined, claim 23 is allowed. 

Claim Objections
Claim 26 is objected to because of the following informalities:
Claim 26 recites “determine items that is within…” in lines 2-3 which is a typographical error of “determine items that are within”. Claim 26 will be interpreted as reciting “are” instead of “is” in lines 2-3.
Appropriate correction is required.


Allowable Subject Matter
Claim 23 is allowed.
Claims 2-11 and 13-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 07/22/2022, with respect to 35 USC § 101, have been fully considered and are persuasive.  The § 101 rejection of claims 1-26 has been withdrawn.
 
Applicant’s arguments filed 07/22/2022, with respect to 35 USC § 103 and claims 1 and 12 have been fully considered but are moot under new grounds of rejection relying on Yin (US 11,062,371 B1) to teach the newly amended limitations.  
Regarding dependent claims 24-26, Applicant argues these claims are allowable over the previously recited prior art.  Applicant’s arguments have been fully considered by are moot under new grounds of rejections relying on Yin (US 11,062,371 B1) to teach claims 24-26, as explained in the rejection below.
Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrier et al. (US 2006/0259372 A1 [previously recited]), hereinafter “Perrier”, in view of Isaacson et al. (WO 2020/046906 A1 [previously recited]), hereinafter “Isaacson”, and further in view of Yin et al. (US 11,061,371 B1), hereinafter “Yin”.
Claim 1, Perrier discloses a system for automatically recommending an item to a customer while the customer is shopping at a retail store, the system comprising: 
a plurality of items available for purchase at the retail store (“Information may be stored relating to the location of products within the shopping establishment” ¶ [0067]); 
an application associated with the retail store and operable with a portable electronic device associated with a user that is shopping at the retail store, the portable electronic device in cooperation with the application configured to obtain identifying data corresponding to a first item collected by the user for purchase while the user is shopping at the retail store and add the first item to an electronic shopping list of items to purchase via the application (FIG.2, #206; ¶ [0029] “Personal shopping device 112, 114 may include … application software 206”; ¶ [0082]; ¶ [0103]“The shopping list may be updated as the customer is shopping.  Each item for purchase by the customer is scanned, for example, using a bar code reader at the personal shopping device.  The personal shopping device may send the scanned information to store server 110 or application server 106, 108 to obtain the associated product information” and “If the product is not on the list, the product may be added to the list”); and 
a control circuit communicatively coupled to the application via a network (¶¶ [0028]-[0029]; ¶ [0103]), the control circuit configured to: 
receive data associated with the first item in response to obtaining the identifying data corresponding to the first item by the portable electronic device ( ¶ [0103] “The personal shopping device may send the scanned information to store server 110 or application server 106, 108 to obtain the associated product information”); 
determine a location in the retail store of the first item based on the received data (¶ [0070] “When a consumer scans an item and places the item in his shopping cart, the personal shopping device receives the bar code information. This information may be uploaded to application servers 106, 108. This information may further be associated with the position information of the personal shopping device. The system may assume that the consumer placed the item in the cart at approximately the same location where the consumer took the item from the shelf/display”); 
identify one or more items previously purchased by the user that are located within a threshold proximity to a location of … the user in the retail store based on a stored user profile comprising items that are grouped … ( ¶ [0080] “For example, the application server 106 may access the customer’s shopping history and determine the top, for example, eight, products the customer purchases most frequently.  Advertisements associated with the eight most purchased products … may be displayed based on the position of the personal shopping device within a predetermined distance of the product”; ¶ [0099] “the system may retrieve the shopping history of the consumer to identify those items that the consumer purchases on a regular basis”); 
determine … a most frequently bought item of the identified one or more items previously purchased by the user that are located within the threshold proximity to the location of … the user based on the stored user profile (¶ [0080] “For example, the application server 106 may access the customer’s shopping history and determine the top, for example, eight, products the customer purchases most frequently”); 
trigger display on the portable electronic device of a suggestion for the user to collect the most frequently bought item ( ¶ [0070] “This information may further be associated with the position information of the personal shopping device. The system may assume that the consumer placed the item in the cart at approximately the same location where the consumer took the item from the shelf/display”; ¶ [0080] “Advertisements associated with the eight most purchased products … may be displayed based on the position of the personal shopping device within a predetermined distance of the product”). 
Perrier does not disclose:
identify one or more items previously purchased by the user that are located within a threshold proximity to the location of the first item collected by the user in the retail store;
determine, using a trained machine learning model, a most frequently bought item of the identified one or more items previously purchased by the user that are located within the threshold proximity to the location of the first item collected by the user;
trigger display on the portable electronic device of a suggestion to … add the most frequently bought item to the electronic shopping list of items to purchase.
However, Isaacson [Symbol font/0x2D]which like Perrier is related to improving a customer’s in-store shopping experience[Symbol font/0x2D]teaches:
identify one or more items that are located within a proximity to the location of the first item collected by the user in the retail store (Isaacson ¶ [0248] “In another aspect, the system can manage and enhance the user experience using their mobile device as they walk around a store. For example, by knowing a specific location of each product, or through location-based services, the interface provided by the store server can include advertisements, suggestions, or directions to other products in the store. For example, if a user scans a code for a shirt, the system can instruct the user that on the next aisle over, on the second shelf, is a pair of pants that would match well with that shirt” and “and put that product as well in their shopping cart”);
determine, using a trained machine learning model, an item … that are located within the proximity to the location of the first item collected by the user (Isaacson ¶ [0248] “In another aspect, the system can manage and enhance the user experience using their mobile device as they walk around a store. For example, by knowing a specific location of each product, or through location-based services, the interface provided by the store server can include advertisements, suggestions, or directions to other products in the store. For example, if a user scans a code for a shirt, the system can instruct the user that on the next aisle over, on the second shelf, is a pair of pants that would match well with that shirt” and “Machine learning algorithms can be implemented and trained for providing such suggestions”); and
trigger display of a suggestion for the user to add the item to the electronic shopping list of items to purchase (Isaacson ¶ [0248] “ The store server could present an image of a product that could be associated with what the user is physically buying and put that product as well in their shopping cart for home delivery”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier to include the location of the first item collected by the user and trained machine learning model as taught by Isaacson.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Perrier to include the location of the first item collected by the user and trained machine learning model of Isaacson in order to enhance the user experience using their mobile device as they walk around a store (Isaacson ¶ [0248]). 
The combination of Perrier in view of Isaacson teaches a stored user profile, however the combination does not further teach:
a stored user profile comprising items that are grouped in accordance with predetermined thresholds of probability of likelihood of being selected by the user;…
update the stored user profile when the user selects and purchases the most frequently bought item, wherein the trained machine learning model bases a subsequent determination of the most frequently bought item on the updated stored user profile.
However, Yin [Symbol font/0x2D]which like Perrier is directed to analyzing product purchase data to enhance a user’s shopping experience[Symbol font/0x2D] teaches:
items that are grouped in accordance with predetermined thresholds of probability of likelihood of being selected by the user (Yin: Col 7, l.50 to Col 8, l.5 “In order to determine which of the items the user is most likely to view or purchase, the item ranking component can look at the probabilities associated with the product types determined from the query”; Col 9, ll. 30-35 “For example, the product type and associated probability can be used to rank or otherwise order the items such that items that are more likely to be purchased, or at least viewed, by the user are presented first”);…
update the stored user data when the user selects and purchases the most frequently bought item, wherein the trained machine learning model bases a subsequent determination of the most frequently bought item on the updated stored user data (Yin: Col 3, ll. 40-45 “As additional data for is gathered, such as through users selecting and/or purchasing items in response to a particular query, the index and language models can be updated accordingly. The updated index and/or language models can be used to determine the items to present to a user, and the arrangement of those items, which can improve the overall user experience while increasing profit for the provider of those items”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier to include the predetermined thresholds of probability and updating of stored user data as taught by Yin.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Perrier to include the predetermined thresholds of probability and updating of stored user data of Yin because such an approach can result in a greater likelihood of the user  selecting one of the items, as well as a greater likelihood of the user consuming (i.e., purchasing, renting, downloading, or otherwise obtaining) one of the items (Yin: Col 9, ll. 35-40).

Claim 12 is directed to a method.  Claim 12 recites limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a system.  Claim(s) 12 is therefore rejected for the same reasons as set forth above for claim 1.

Claim 24, the combination of Perrier in view of Isaacson, and further in view of Yin teaches the system of claim 1.  Perrier discloses determine an item previously purchased by the user that is … of likelihood of being selected by the user when presented to the user based on the stored user profile (¶ [0080]; ¶ [0099]), however the combination of Perrier in view of Isaacson does not teach:
wherein the trained machine learning model is trained to determine an item previously purchased by the user that is within a threshold probability of likelihood of being selected by the user when presented to the user based on the stored user profile.  
However, Yin further teaches:
wherein the trained machine learning model is trained to determine an item previously purchased by the user that is within a threshold probability of likelihood of being selected by the user when presented to the user (Yin: Col 7, l.50 to Col 8, l.5 “In order to determine which of the items the user is most likely to view or purchase, the item ranking component can look at the probabilities associated with the product types determined from the query”; Col 9, ll. 15-20 “the query can be analyzed 512 using one or more language models to determine a product type responsive to the query”; Col 9, ll. 30-65 “For example, the product type and associated probability can be used to rank or otherwise order the items such that items that are more likely to be purchased, or at least viewed, by the user are presented first” and “FIG. 6 illustrates an example process for training language models and generating a product type index that can be used to identify content for various items based on a user's query in accordance with various embodiments”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier to include the threshold probability of likelihood of being selected by the user as taught by Yin.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Perrier to include the threshold of Yin because such an approach can result in a greater likelihood of the user selecting one of the items, as well as a greater likelihood of the user consuming (i.e., purchasing, renting, downloading, or otherwise obtaining) one of the items (Yin: Col 9, ll. 35-40).

Claim 25, the combination of Perrier in view of Isaacson, and further in view of Yin teaches the system of claim 1.  Perrier discloses process item data associated with the plurality of items available for purchase at the retail store to determine one or more features, however the combination of Perrier in view of Isaacson does not teach:
wherein the control circuit is further configured to process item data associated with the plurality of items available for purchase at the retail store to determine one or more features input in training the trained machine learning model.  
However, Yin further teaches:
determine one or more features input in training the trained machine learning model (Yin: Col 9, ll. 40-55 “In this example, a modeling component or other such component is used to train one or more language models and generate a product type index. To generate the product type index or other similar index, historical action data is analyzed 602 to determine 604 a record of a number of times one or more items were selected and/or purchased in response to a particular query”; Col 10, ll. 10-15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier to include the determination of one or more features input in training the model as taught by Yin.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Perrier to include the features input in training the model of Yin because such an approach can result in a greater likelihood of the user selecting one of the items, as well as a greater likelihood of the user consuming (i.e., purchasing, renting, downloading, or otherwise obtaining) one of the items (Yin: Col 9, ll. 35-40).

Claim 26, the combination of Perrier in view of Isaacson, and further in view of Yin teaches the system of claim 1.  Perrier discloses determine items … of likelihood of being selected by users when presented to the users based on the stored user profile (¶ [0080]; ¶ [0099]), however the combination of Perrier in view of Isaacson does not teach:
wherein the control circuit is further configured to continuously train the trained machine learning model to determine items that is within a threshold probability of likelihood of being selected by users when presented to the users.
However, Yin further teaches
wherein the control circuit is further configured to continuously train the trained machine learning model to determine items that is within a threshold probability of likelihood of being selected by users when presented to the users (Yin: Col 3, ll. 40-45 “As additional data for is gathered, such as through users selecting and/or purchasing items in response to a particular query, the index and language models can be updated accordingly. The updated index and/or language models can be used to determine the items to present to a user, and the arrangement of those items, which can improve the overall user experience while increasing profit for the provider of those items”; Col 10, ll. 10-30 “Once the product type index is generated, a plurality of language models can be trained 616 and weighting factors can be determined based at least in part on the historical action data (e.g., information relating the data in the query log, the click log, and the purchase log) and stored 618 in at least one data store” and “It should be noted however, that in certain embodiments, the product type index and language models are updated after one of a predetermined number of queries is detected, a predetermined period of time, a combination thereof, or some other event or timing”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier to include the continuous training of the trained machine model, as taught by Yin.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system of Perrier to include the continuous training of the trained machine model of Yin in order improve the overall user experience while increasing profit for the provider of those items (Yin: Col 3, ll. 40-45).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Bai) describes research on building good product level demand forecasting and substitution probability estimation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625